NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

B.H.,                                     )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-1925
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed August 22, 2018.

Appeal from the Circuit Court for
Hillsborough County; Barbara Twine -
Thomas, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.